Case 2:21-cv-14343-AMC Document 1 Entered on FLSD Docket 08/20/2021 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

 DAVID POSCHMANN,

                  Plaintiff,
 v.
                                                         CASE NO.

 SHAKESPEARE BY THE SEA, LLC,

             Defendant.
 _________________________________/

                                             COMPLAINT

         Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the

 Defendant, Shakespeare By The Sea, LLC, for injunctive relief pursuant to the Americans With

 Disabilities Act, 42 U.S.C. §12181, et seq. (the "ADA") and in support thereof states as follows:

                                           JURISDICTION

             1.   This court has subject-matter jurisdiction since this action arises pursuant to 28

 U.S.C. § 1331 and §1343 and Plaintiff’s claims arise under 42 U.S.C. §12181 et seq. based upon

 Defendant's violations of Title III of the ADA.

                                                 VENUE

             2.    Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b) (2) because a

 substantial part of the events or omissions giving rise to the claim occurred in this district and the

 facility, whose online reservation system is at issue herein, is situated in this district.

                                               PARTIES

             3.   Plaintiff, David Poschmann, is an individual who is over eighteen years of age

 and sui juris. Plaintiff is disabled as such term is defined by the ADA and is substantially limited

 in performing one or more major life activities due to the amputation of his right leg in 2012.
Case 2:21-cv-14343-AMC Document 1 Entered on FLSD Docket 08/20/2021 Page 2 of 6




 Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially equipped vehicle and

 has a valid disabled parking permit from the Florida Department of Highway Safety and Motor

 Vehicles. Defendant's online lodging reservation system fails to comply with any of the

 requirements of 28 C.F.R. §36.302(e) and therefore Plaintiff's full and equal enjoyment of the

 goods, services, facilities, privileges, advantages and/or accommodations offered thereon are

 restricted and limited because of Plaintiff’s disability and will be restricted in the future unless

 and until Defendant is compelled to cure the substantive ADA violations contained on its online

 reservation system. Plaintiff intends to visit the online reservation system for Defendant's resort

 in the near future, and within thirty (30) days, to book a room and utilize the goods, services,

 facilities, privileges, advantages and/or accommodations being offered and/or to test the online

 reservation system for compliance with 28 C.F.R. §36.302(e).

          4. Defendant is the owner and operator of the Open Waters Resort located at 1000 Blue

 Heron Boulevard, Singer Island, Riviera Beach, Florida ("the OWR"). The online reservation

 system for the OWR is found at www.openwatersresort.com.

                   CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

          5.    On July 26, 1990, Congress enacted the ADA explaining that the purpose of the

 ADA was to provide a clear and comprehensive national mandate for the elimination of

 discrimination against individuals with disabilities and to provide clear, strong, consistent,

 enforceable standards addressing said discrimination, invoking the sweep of congressional

 authority in order to address the major areas of discrimination faced day-to-day by people with

 disabilities to ensure that the Federal government plays a central role in enforcing the standards

 set by the ADA. (42 U.S.C. § 12101(b)(1)-(4)).




                                                    2
Case 2:21-cv-14343-AMC Document 1 Entered on FLSD Docket 08/20/2021 Page 3 of 6




             6.    Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

 Department of Justice, Office of the Attorney General, published revised regulations for Title III

 of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

 requirements of the ADA. Public accommodations, including places of lodging, were required to

 conform to these regulations on or before March 15, 2012.

             7.    On March 15, 2012, new regulations implementing Title III of the ADA took

 effect, imposing significant new obligations on inns, motels, hotels and other "places of

 lodging". 28 C.F.R. §36.302(e) states:

         ''(1) Reservations made by places of lodging. A public accommodation that owns, leases
 (or leases to), or operates a place of lodging shall, with respect to reservations made by any
 means, including by telephone, in-person, or through a third party -
 (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities can
 make reservations for accessible guest rooms during the same hours and in the same manner
 as individuals who do not need accessible rooms;
 (ii) Identify and describe accessible features in the hotels and guest rooms offered through its
 reservations service in enough detail to reasonably permit individuals with disabilities to assess
 independently whether a given hotel or guest room meets his or her accessibility needs; 1
 (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
 other guest rooms of that type have been rented and the accessible room requested is the only
 remaining room of that type;
 (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure
 that the guest rooms requested are blocked and removed from all reservations systems; and
 (v) Guarantee that the specific accessible guest room reserved through its reservations service is
 held for the reserving customer, regardless of whether a specific room is held in response to
 reservations made by others."



 1 The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
 Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities",
 provides a section-by-section analysis of 28 C.F.R. §36.302(e)(1). In its analysis and guidance, the Department of
 Justice's official comments state that "information about the Hotel should include, at a minimum, information about
 accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
 route to the accessible room or rooms. In addition to the room information described above, these hotels should
 provide information about important features that do not comply with the 1991 Standards." An agency's
 interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(1),
 must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
 the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994).


                                                            3
Case 2:21-cv-14343-AMC Document 1 Entered on FLSD Docket 08/20/2021 Page 4 of 6




         8. The OWR is a place of public accommodation that owns and/or leases and operates a

 place of lodging pursuant to the ADA. The OWR has an online reservation system whereby

 potential patrons may reserve a room. The reservation system is subject to the requirements of 28

 C.F.R.§ 36.302(e) and Defendant is for said compliance.

         9.   Most recently, during August, 2021 Plaintiff attempted to specifically identify and

 book a guaranteed reservation for an accessible room at the OWR through the OWR’s online

 reservation system but was unable to do so due to Defendant's failure to comply with the

 requirements set forth in paragraph 7.

        10.   Plaintiff is an advocate of the rights of similarly situated disabled persons and,

 pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

 for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

 places of public accommodation, including online reservation systems for places of lodging, are

 in compliance with the ADA.

        11.   Defendant has discriminated against Plaintiff by denying him access to and full and

 equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations

 offered through the OWR’s online reservation system due to the substantive ADA violations

 contained thereon.

        12. The online reservation system for the OWR encountered by Plaintiff when he visited

 it failed to comply with any of the requirements of 28 C.F.R.§ 36.302(e)(1). When Plaintiff

 visited the OWR's online reservation system, he tried to make a reservation for an accessible

 room at the OWR, since he requires an accessible room due to the amputation of his right leg,

 but it was not possible to make such a reservation. It was possible to reserve a room that was not

 accessible. For this reason Defendant has no policy, practice, or procedure in place to ensure that




                                                  4
Case 2:21-cv-14343-AMC Document 1 Entered on FLSD Docket 08/20/2021 Page 5 of 6




 individuals with disabilities can make reservations for accessible rooms during the same hours

 and in the same manner as individuals who do not need accessible rooms. This constitutes a

 violation of 28 C.F.R.§ 36.302(e)(1)(i). When Plaintiff visited the OWR's online reservation

 system, he searched the site for the identification and descriptions of accessible features at the

 OWR and rooms offered through the reservation service so that he could assess independently

 whether the OWR or a specific room at the OWR met his accessibility needs in light of his

 disability but the reservations service contained no such descriptions at all. This constitutes a

 violation of 28 C.F.R.§ 36.302(e)(1)(ii). In light of the foregoing, Defendant also necessarily

 violated 28 C.F.R. §36.302(e)(1)(iii)-(v) in that since the online reservations service does not

 describe any accessible room and does not, in turn, allow the reserving of such accessible room,

 the Website cannot hold such unavailable accessible rooms in the reservations system until all

 other units have been rented, block such unavailable accessible rooms from the system once

 reserved, and guaranty that such unavailable accessible rooms will be held for the reserving

 customer as required by sections (iii) - (v) respectively.

       13. Plaintiff is without an adequate remedy at law and is suffering irreparable harm and

 he reasonably anticipates that he will continue to suffer irreparable harm unless and until

 Defendant is required to correct the ADA violations to the online reservations system for the

 OWR and maintain the online reservations system and accompanying policies in a manner that is

 consistent with and compliant with the requirements of 28 C.F.R. §36.302(e).

        14.   Plaintiff has retained the undersigned counsel for the filing and prosecution of this

 action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendant,

 including litigation expenses and costs pursuant to 42 U.S.C. §12205.




                                                   5
Case 2:21-cv-14343-AMC Document 1 Entered on FLSD Docket 08/20/2021 Page 6 of 6




         15. Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an Order compelling Defendant to implement policies,

 consistent with the ADA, to accommodate the disabled, by requiring Defendant to alter and

 maintain its online reservations system in accordance with the requirements set forth in

 paragraph 7 above.2

          WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

 injunction enjoining Defendant from continuing its discriminatory practices, ordering Defendant

 to implement policies, consistent with the ADA, to accommodate the disabled, through requiring

 Defendant to alter and maintain the online reservations system for the OWR in accordance with

 the requirements set forth in paragraph 7 above, and awarding Plaintiff reasonable attorneys’

 fees, litigation expenses, including expert fees, and costs.

                                                                s/Drew M. Levitt
                                                                DREW M. LEVITT
                                                                Florida Bar No: 782246
                                                                drewmlevitt@gmail.com
                                                                LEE D. SARKIN
                                                                Florida Bar No. 962848
                                                                Lsarkin@aol.com
                                                                4700 N.W. Boca Raton Boulevard, Ste. 302
                                                                Boca Raton, Florida 33431
                                                                Telephone (561) 994-6922
                                                                Facsimile (561) 994-0837
                                                                Attorneys for Plaintiff




 2 The injunction, to be meaningful and fulfill its intended purpose, should require Defendant to develop, and strictly
 enforce, a policy requiring regular monitoring of its online reservations system. As rates and classes of rooms at the
 OWR and the number and type of rooms, beds, accommodations and amenities offered in the various unit types
 change from time to time, the availability of accessible units must be re-dispersed across these various price points,
 classes, as well as across units with disparate features (2010 ADA Standard 224.5). In light of the foregoing, in
 addition to regular ongoing website maintenance and to reflect physical changes at the OWR, the online reservations
 system must continuously be updated to properly reflect and describe Defendant's compliance with the substantive
 ADA Standards regarding accessible rooms in accordance with 28 C.F.R. 36.302(e)(1).


                                                           6
